t c memo united_states tax_court william barry blythe and cheryl lynn blythe petitioners v commissioner of internal revenue respondent docket no filed date william barry and cheryl lynn blythe pro sese karen nicholson sommers for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioners' federal_income_tax tax and an accuracy-related_penalty under sec_6662 for taxable_year in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision are all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure are petitioners liable for for self-employment_tax we hold that they are not are petitioners entitled for to the deductions that they are claiming we hold that they are not are petitioners liable for for the accuracy- related penalty under sec_6662 we hold that they are to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioners resided in murrieta california at the time the petition was filed at various times during the last four months of and the first six months of petitioner william barry blythe mr blythe acquired title to ten parcels of residential real prop- erty parcels each of which was subject_to an outstanding mortgage loan at the time he acquired title he acquired such title without having paid any cash or having assumed any such loan with respect to six of the ten parcels mr blythe ac-- quired title within one-to-several months after a notice of default had been recorded on each such parcel by the holder of the outstanding mortgage loan thereon lender with respect to the remaining four parcels the lender recorded a notice of default on each such parcel within two-to-several months after mr blythe acquired title to each parcel mr blythe held title to three of the ten parcels until the lenders foreclosed on them during and to the remain-- ing seven parcels until the lenders foreclosed on them during mr blythe acquired and held title to the ten parcels in question for the purpose of producing rental income from such parcels he did not acquire and hold title to those parcels for the purpose of selling them with a view to the gains and profits that might be derived from such sales throughout the various periods during which mr blythe held title to the ten parcels the respective occupants of those parcels made rental payments to petitioners throughout those periods petitioners did not pay any property taxes or make any mortgage loan payments with respect to any of those parcels nor did mr blythe offer or advertise any of them for sale in schedule c of their return for schedule c petitioners reported the rental payments that they received during that year from the ten parcels in question as gross_receipts from a business which they described as property mgmt petitioners reported no other gross_receipts or income in their return petitioners claimed in their schedule c total expenses of dollar_figure those expenses did not include any claimed depreciation petitioners reported in their schedule ca net profit of dollar_figure each of them reported in a separate schedule se self-employment_tax of their return schedule se about one-half viz dollar_figure of that claimed schedule c net profit and net_earnings_from_self-employment of in fact the various expenses that petitioners claimed in their schedule c total dollar_figure not dollar_figure dollar_figure petitioners did not report any gain_or_loss with respect to the foreclosures on the ten parcels in their and tax returns on date franz huber and nancy huber the hubers and petitioners entered into a lease with option to purchase lease pursuant to the lease throughout the term of the lease which began on date and ended on date the hubers agreed to lease to petitioners and petitioners agreed to pay the hubers monthly rent of dollar_figure for certain real_property located in temecula california which petitioners used as their personal_residence personal_residence the hubers also granted to petitioners in the lease the option to purchase for dollar_figure the personal_residence which petitioners could exercise at any time during the period date through date by giving days' written notice to the hubers petitioners did not claim any mortgage loan interest deductions with respect to the personal_residence in their return in the notice_of_deficiency notice issued to petitioners for respondent disallowed the expenses that they claimed in their schedule c because they did not establish that those expenses were paid_or_incurred during and or that they were ordinary and necessary expenses within the meaning of sec_162 respondent further determined in the notice that the net profit that petitioners reported in their schedule c should be increased by the amount of those disallowed expenses and that because of that increase in net profit the self-employment_tax due from each petitioner should be increased from that reported in the schedules se respondent also determined in the notice that petitioners are liable for for the accuracy- related penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 b opinion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous and that their position regard- ing the new issues that they raised in the petition and at trial should be sustained rule a 290_us_111 self-employment_tax petitioners reported in their schedule c the rental payments that they received and the expenses that they claimed from the activity in which they engaged during involving the ten parcels in question and which they described in that schedule as a property management business petitioners now contend that they should have reported those payments and those expenses for in schedule e supplemental income and loss schedule e and not in their schedule c because they were not engaged during in a trade_or_business involving the ten parcels as real_estate dealers according to petitioners they had no net profit from a business as real_estate dealers and therefore had no net_earnings_from_self-employment for they maintain that therefore they are not liable for self-employment_tax for that year respondent disagrees according to respondent petitioners were engaged during ina business as real_estate dealers with respect to the ten parcels in question and received the rental payments from those parcels in the course of that business respondent maintains that therefore those payments are required to be included in calculating petitioners' net_earnings_from_self-employment and self-employment_tax for sec_1401 imposes a tax on an individual's self-employ- ment income as applicable here the term self-employment_income means the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 and the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business except that in computing such gross_income and deductions kk kk ke le there shall be excluded rentals from real_estate together with the deductions attributable thereto unless such rentals are received in the course of a trade_or_business as a real_estate dealer sec_1402 a sec_1_1402_a_-4 income_tax regs elaborates on the foregoing exception from the definition of the term net_earnings_from_self-employment as follows a in general rentals from real_estate and the deductions attributable thereto unless such rentals are received by an individual in the course of a trade_or_business as a real-estate dealer are excluded whether or not an individual is engaged in the trade_or_business of a real-estate dealer is determined by the application of the principles followed in respect of the taxes imposed by sec_1 and in general an individual who is engaged in the business of selling real_estate to customers with a view to the gains and profits that may be derived from such sales is a real- estate dealer on the other hand an individual who merely holds real_estate for investment or speculation and receives rentals therefrom is not considered a real-estate dealer based on our examination of the entire record before us we find that mr blythe acquired and held title to the ten parcels in question for the purpose of producing rental income from such parcels that is exactly what he did and it is that rental income which petitioners reported in their schedule c we also find on that record that mr blythe did not acquire and did not hold title to the ten parcels in question for the purpose of selling them to customers with a view to the gains and profits that might be derived from such sales petitioners did not offer or advertise any of the parcels for sale during or at any other time the lenders who foreclosed upon the ten parcels during and were not customers of petitioners on the instant record we find that petitioners were not engaged in a business as real_estate dealers during that the rental payments which they received during that year were not received by them in the course of such a business and that such rental payments are not includible in the computation of net_earnings_from_self-employment under sec_1402 sec_1402 a accordingly we hold that petitioners are not liable for self-employment_tax for claimed deductions claimed deductions relating to the ten parcels petitioners claimed in their schedule c various ex- penses with respect to the activity in which they engaged involv- ing the ten parcels they did not however claim any deprecia-- tion with respect to those parcels in the notice respondent disallowed the expenses that petitioners claimed in their schedule c because they did not establish that those expenses were paid_or_incurred during and or that they were ordinary and necessary expenses within the meaning of sec_162 petitioners contend that they are entitled to all of the expenses that they claimed in their schedule c except for certain expenses which they have conceded in addition they now claim that they are entitled to depreciation for each of the ten parcels in question respondent disagrees deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed indopco inc v commissioner u s in order to resolve the self-employment_tax issue presented we need not decide whether petitioners correctly included the rental payments from the ten parcels in question in their schedule c or whether they should have included those payments in schedule e for that year that is because regardless whether petitioners were engaged in an activity during involving the ten parcels in question that constituted a trade_or_business we have found that petitioners were not engaged during that year ina trade_or_business as real_estate dealers petitioners attempted to satisfy that burden through mr blythe's testimony as well as certain limited docu- mentary evidence which related only to the vehicle expense and depreciation_deductions that they are seeking we found mr blythe's testimony about the deductions at issue to be general conclusory vague and or questionable we found the limited documentary_evidence to suffer from inadequacies that are similar to those that we found in mr blythe's testimony suffice it to say that we consider the document which petitioners claim is a log of the miles that they drove during in their activity involving the ten parcels in question and which is the foundation for petitioners' claim to the vehicle expense deductions at issue to be suspect the one-page document in the record relating to the depreciation_deductions claimed with respect to seven of the ten parcels merely sets forth petitioners' position as to inter alia the date on which each such parcel was placed_in_service the basis that petitioners claim they had in each such parcel for purposes of computing a depreciation deduction for and the amount of depreciation to which they contend they are entitled for each of those seven parcels however there is no evidence in the record establishing the correctness of petitioners' position as to each of those matters for example petitioners have not established that they had a basis in any of the parcels in question on which a depreciation deduction could be calcu- lated let alone how any such basis should be allocated between nondepreciable land and depreciable buildings evidently realizing that they have serious evidentiary problems regarding their position on the deductions that they are claiming with respect to the ten parcels petitioners assert tt is unreasonable to expect to manage and maintain proper- ties for months without incurring any expenses reason- able expenses should be allowed in support of that position petitioners cite 39_f2d_540 2d cir on the record before us we disagree with petitioners' position that reasonable expenses should be allowed in the present case the so-called cohan_rule permits us to estimate and allow expenses that have not been adequately substantiated only if we are convinced from the record that such expenses were incurred by the taxpayer and that they otherwise satisfy the requirements of the code as to their deductibility and we have a basis on which to make an estimate of such expenses the circum-- stances under which the so-called cohan_rule is to be applied are not present in the instant case based on our examination of the entire record in this case we find that petitioners have failed to establish that they are entitled under either sec_162 or sec_212 to the expense deductions or under sec_167 to the depreciation_deductions that they are claiming for with respect to the ten parcels in question we need not decide whether the claimed expense deductions are subject_to sec_162 or sec_212 because petitioners have failed to show that they have met the requirements of either section claimed mortgage loan interest deductions relating to the personal_residence although petitioners did not claim any mortgage loan inter- est deductions with respect to the personal_residence in their return they contend here that they are entitled to such deductions that is because according to petitioners petition-- ers purchased and did not lease the personal_residence and the payments that they made during the first nine months of to the hubers were mortgage loan payments consisting entirely of interest respondent counters that petitioners were leasing the personal_residence during and that the payments which they made to the hubers during that year constitute rental income on the record before us we agree with respondent we find the agreement entitled lease with option to purchase into which the hubers as lessors and petitioners as lessees entered to be an agreement under which the hubers agreed to lease to petitioners and petitioners agreed to pay the hubers monthly rent of dollar_figure for the personal_residence although that agreement also granted petitioners the option to purchase the leased personal_residence there is no reliable evidence in the record establish- ing that petitioners exercised that option based on our examination of the entire record in this case we find that petitioners have failed to show that they are entitled to the mortgage loan interest deductions that they are claiming for with respect to the personal_residence accuracy-related_penalty respondent determined that petitioners are liable for for the accuracy-related_penalty under sec_6662 because their underpayment_of_tax for that year was due to negligence or disregard of rules or regulations under sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provi- sions of the code sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or inten- tional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer's efforts to assess his or her proper tax_liability id in support of petitioners' position that they are not liable for for the accuracy-related_penalty mr blythe testified that he did the best that he could in preparing peti- tioners' return on the record before us we find that petitioners failed to show that they acted with reasonable_cause and in good_faith in claiming deductions for the expenses listed in their schedule c consequently we sustain respondent's determination imposing the accuracy-related_penalty under sec_6662 for to the extent that those claimed deductions resulted in an underpayment_of_tax required to be shown in petitioners’ return for that year to reflect the foregoing and the concessions of petitioners decision will be entered under rule
